Citation Nr: 1414077	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  08-16 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel

INTRODUCTION

The Veteran served on active duty from February 1965 to October 1966.  He died in March 2005.  The appellant is his surviving spouse.

These matters initially came before the Board of Veterans' Appeals (Board) from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In April 2012, the Board remanded the matters to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development of the record.  The case has since returned to the Board for the purpose of appellate disposition. For the following reasons, the RO is found to have complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

A review of the Veteran's Virtual VA and VBMS electronic claims file reveals no additional records.


FINDINGS OF FACT

1.  The Veteran died in March 2005.  The death certificate lists the immediate cause of death as cardiopulmonary arrest due to or as a consequence of squamous cell carcinoma ear, nose, throat (ENT) with metastatic disease.  

2. At the time of his death, the Veteran was service-connected for depressive disorder, rated as 100 percent disabling; lumbosacral strain, rated as 40 percent disabling; and residuals of scarring on the chest and abdomen, and right thumb, each rated as noncompensable.     

3.  Service-connected lumbosacral strain, depressive disorder, and residual scarring disabilities werenot a principal or contributory cause of his death. 

4.  Squamous cell carcinoma ENT with metastatic disease was not manifest during service or within one year of separation, and is not attributable to service.    

5.  The Veteran was not evaluated totally disabled for service-connected disability for 10 continuous years immediately preceding his death; was not totally disabled from the date of his discharge for a period of not less than 5 years immediately preceding his death; and was not a former prisoner of war (POW).  

6.  The Veteran was not "entitled to receive" total service-connected disability compensation by way of the eight possible exceptions listed under 38 C.F.R § 3.22(b).  


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by active service did not cause or contribute substantially to the cause of death.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.1(k), 3.5(a), 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 (2013).

2.  The criteria are not met for DIC pursuant to 38 U.S.C.A. § 1318.  38 U.S.C.A. § 1318 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.22, 20.1106 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the Veteran's death, VCAA notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed. Cir. May 19, 2009) (unpublished).

In a December 2006 pre-rating letter, the RO notified the appellant of the evidence needed to substantiate the claim for service connection for the cause of the Veteran's death. This letter provided her with the general criteria for the assignment of an effective date and initial rating.    

Additionally, a June 2012 letter, sent pursuant to the Board's April 2012 remand, advised the appellant what information and evidence was needed to substantiate her claim for DIC benefits pursuant to Hupp.  As regards the timing of the notice, the claim was readjudicated in an October 2012 supplemental statement of the case (SSOC), thereby curing any timing deficiency.  These actions complied with the Board's remand instruction.  Stegall, 11 Vet. App. at 271.

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  In this case, VA obtained the Veteran's service treatment records and VA treatment records.  No other outstanding records have been identified.  

In addition, the Veteran's claims file was reviewed by a VA physician in March 2010 for opinion on the cause of the Veteran's death.

For these reasons, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim of service connection for the cause of the Veteran's death and the claim for DIC under 38 U.S.C.A. § 1318 are thus ready to be considered on the merits.


II. Cause of Death

Dependency and Indemnity Compensation (DIC) benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability. 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5.

The appellant maintains that service connection for the cause of the Veteran's death is warranted, noting that he was in receipt of a 100 percent total disability rating at the time of his death.  She also alleges that his service caused stress and injuries that required him to take constant pain medication.

A veteran's death will be considered as being due to a service-connected disability when the evidence establishes that the service-connected disability was either the principal or a contributory cause of death. The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports. 38 C.F.R. § 3.312(a).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto. 38 C.F.R. § 3.312(b). 

A contributory cause of death is inherently one that is not related to the principal cause.  In order for a service-connected disability to be determined as a contributory cause of a veteran's death for compensation purposes, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 38 C.F.R. § 3.312(c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994). 
   
With regard to service connection, service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including malignant tumor, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As malignant tumors are considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury. Any increase in severity in a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury will be service connected.

The Veteran's death certificate reflects that the Veteran died in March 2005 from cardiopulmonary arrest due to or as a consequence of squamous cell carcinoma ear, nose, and throat (ENT) with metastatic disease. The onset of this carcinoma with metastatic disease was noted to be 1 month prior to death.

At the time of the Veteran's death, he was service connected for depression, rated as 100 percent disabling, lumbosacral strain, rated as 40 percent disabling, residuals of  scar on the chest and abdomen, rated as noncompensable, and residuals of a scar on the right thumb, rated as compensable; his combined rating was 100 percent.

In various written statements, the appellant has contended, in essence, that the stress and pain from the Veteran's service and service-connected disabilities contributed to his death.

In the February 2014 Informal Hearing Presentation, the appellant's representative contended that the Veteran's tobacco use was due to his depression, contributing to his death due to throat and lung cancer.  The representative also expressed that there was a direct link between depression and the development of cancer.  Attached medical articles include an abstract noting that depression likely impaired the immune response and contributed to the progression and development of some types of cancer.

The appellant's representative has also raised the possibility that the Veteran served in Vietnam on temporary duty assignments, and was exposed to Agent Orange in Vietnam.

The Veteran's service treatment records reflect that Veteran complained of a cold and sore throat in March 1965, and was assessed with a routine upper respiratory infection.  While a June 1965 chest x-ray report reflects a history of chest pain, a chest x-ray was normal.  A physical examination was also unremarkable.  In February 1966, the Veteran complained of recurrent left lower chest pain and occasional episodes of coughing up blood.  A physical examination was negative.  A February 1996 chest x-ray was normal, though the treatment provider noted that there was a possible small left lower lung infiltrate, though it was not very impressive.  Probable nonspecific bronchitis was assessed later in February 1966.  Bronchitis was indicated again in June 1966.  The Veteran was given medication for strep throat in July 1966.   On October 1966 discharge examination, the heart, nose, sinuses, mouth and throat, ears, and lungs were all noted to be normal.  While the Veteran endorsed "tumor, growth, cyst, cancer" on report of medical history at discharge, this appears to be related to cysts of the left wrist.  

The Veteran's service personnel records do not reflect service in Vietnam or temporary duty assignments in Vietnam.  

Following service, a January 1967 x-ray report reflects a pertinent clinical history of chest pain, cough, and questionable pleurisy.  A chest x-ray was negative.  

A September 2001 VA treatment report reflects that the Veteran presented to the ENT clinic with a year-long history of hoarseness, pain and hemoptysis. He had a history of chronic tobacco and alcohol use.  It was noted that a previous biopsy of his vocal cords in 1999 was benign.  

Subsequently, biopsy results came back as squamous cell carcinoma of the supraglottic mass.  The Veteran underwent resection of the mass in September 2001.  

It was noted that the Veteran had quit smoking in October 2001.  

A May 2002 statement from the Veteran's treating VA psychiatrist notes his observation that the Veteran had slowly deteriorated with depression and anxiety as he was further challenged by his medical conditions.  He believed that the Veteran was totally disabled due to his depression, chronic pain, and other limitations as a result of his service-connected back problem.  

Subsequent VA outpatient treatment records reflect that in April 2004, he was informed that he had a lobe in his right lung.

He underwent removal of a lobe in the right lung area in approximately June 2004.  He was told that they "got all the cancer" and he declined chemotherapy.

A March 2005 VA treatment report dated one week prior this death reflects that the Veteran's lung cancer had metastasized to the liver.  

In a March 2010 opinion report, a VA physician indicated that he reviewed the Veteran's claims file and VA treatment records.  He noted that the Veteran died from cardiopulmonary arrest and squamous cell carcinoma with metastatic disease.  He noted that the death certificate was consistent with the hospital course of events.  He pointed out that the Veteran was service-connected for depressive disorder, lumbosacral strain, and scars of the chest and abdomen and right thumb.  The examiner indicated that, while the etiology of squamous cell carcinoma is unknown in most cases, there was no association between the Veteran's service-connected disabilities and this cancer.  He concluded that these service-connected disabilities did not contribute to the Veteran's death.  In so finding, that examiner noted that the Veteran's death was from cancer and none of these pathological conditions are known etiologic factors of cancer.

Here, there is no clinical evidence that the Veteran's service connected lumbosacral strain, depressive disorder, and scar residuals were a principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  In addition, the Board finds no probative evidence or allegation of a secondary connection between squamous cell carcinoma listed as the cause of his death on the death certificate and the Veteran's service-connected lumbosacral spine, depression, or scar disabilities.  38 C.F.R. §§ 3.1(k), 3.303, 3.310.  VA treatment records do reflect that the Veteran was treated for his service-connected lumbosacral spine and psychiatric disabilities in the months leading up to death, and that his treating physician found him disabled from these conditions.  However, this evidence does not reveal that his service-connected lumbosacral spine or psychiatric disabilities contributed substantially or materially, combined, aided, or lent assistance to his death.  38 C.F.R. § 3.312(c).  No medical professional or layperson has stated as such.  Mere treatment for these service-connected disabilities prior to death is not equivalent to a causal connection.  

In addition, the evidence does not demonstrate that his service-connected lumbosacral spine disability or depression caused or aggravated the squamous cell carcinoma ENT with metastatic disease cause of death listed on the death certificate.  See 38 C.F.R. § 3.310.  The March 2010 VA opinion report reflects the reviewing physician's opinion that a relationship between service-connected disorders and his cause of death was less likely than not.   In addition, no such theory has been alleged by the appellant with any sort of specificity, nor has it been demonstrated in the present case.

With regard to the presently nonservice-connected cause of death listed on his death certificate, cardiopulmonary arrest due to squamous cell carcinoma ENT with metastatic disease, here there is also no probative evidence of a nexus between cardiopulmonary arrest or cancer and the Veteran's periods of active service in the 1960s.  That is, service connection is not warranted for the cause of death listed on the Veteran's death certificate.  The appellant-widow has never specifically contended, and evidence does not otherwise establish, that the cardiopulmonary arrest due to squamous cell carcinoma ENT with metastatic disease listed on the death certificate has its onset during the Veteran's active service many years ago or within one year of separation.  Rather, although there were findings of complaints of chest pain and treatment of bronchitis and infection in service, the evidence establishes that the Veteran's squamous cell carcinoma ENT and metastatic disease first manifest long after service.   

Specifically, the service treatment records are silent as to any complaints, treatment, or diagnosis of squamous cell carcinoma ENT and metastatic disease during service.  Post-service, there is also no probative evidence or allegation of a malignant tumor within one year after the Veteran's separation from service in 1966.  Therefore, the presumption of in-service incurrence is not for application.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113; 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Post-service, although squamous cell carcinoma ENT with metastatic disease (a malignant tumor) is an enumerated "chronic disease," there is no probative evidence of carcinoma until the records laryngeal cancer until the 2000s, decades after discharge from service.  Thus, in the present case, service connection by way of chronicity or continuity of symptomatology under 38 C.F.R. § 3.303(b) for an enumerated "chronic disease" such as lung cancer is not warranted here.  Walker, 708 F.3d at 1336-40.  Moreover, there also is no probative medical or lay evidence (no nexus evidence) linking the Veteran's carcinoma ENT with metastatic disease with his periods of active service.  Holton, 557 F.3d at 1366.  

With regard to lay evidence, as noted above, in certain instances lay evidence from the Veteran's spouse, when competent, can establish a nexus between the Veteran's death and an in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 1315 (Fed. Cir. 2009).  However, the appellant has not offered any specific contention as to why she believes that the Veteran's cause of death is related to service or his service-connected disabilities, and thus no there is probative lay evidence on this issue in the present case.  In any event, any such allegation would be clearly outweighed by the evidence of record discussed above.  

As regards the appellant's representative's contention that the Veteran's death is related to tobacco use stemming from his depression, there is no clinical evidence to support a link between the Veteran's tobacco use and his service-connected depression, or that indicates a link between tobacco use and his cause of death.  In addition, the law precludes service connection for disease or disability resulting from the use of tobacco products for all claims filed after June 9, 1998. See 38 U.S.C.A. § 1103(a); 38 C.F.R. § 3.300.  

The Board has also considered the medical articles submitted by the appellant's representative regarding a relationship between depression and cancer. The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion. Sacks v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 (1998). 

In this case, however, the medical text evidence submitted by the representative is not accompanied by an opinion of a medical professional. Additionally, although it does suggest a relationship between depression and some cancers, it fails to establish with any degree of certainty a relationship between the Veteran's depression and his development of squamous cell carcinoma ENT with metastatic disease and his subsequent death.  As such, the Board finds this medical literature of minimal probative value, and outweighed by the findings of the March 2010 reviewing VA physician.

The Board has also considered the contention that service connection for the cause of the Veteran's death may be warranted on a presumptive basis due to his exposure to Agent Orange while serving in Vietnam.  The Board notes that VA outpatient treatment records prior to the Veteran's death discuss his report of Vietnam combat service and his report that he was awarded a Purple Heart. However, such statements are inconsistent with the service records demonstrating that he did not serve in Vietnam, to include on temporary duty assignment. The service records are more probative and credible than the Veteran's occasional exaggerations. These assertions prior to his death are not credible. The appellant was not wounded in Vietnam and did not earn a Purple Heart.  There is no indication that he was otherwise exposed to Agent Orange in service.  As such, service connection for the cause of the Veteran's death on this basis is not warranted.

For the foregoing reasons, the preponderance of the evidence is against the claims for service connection for the cause of the Veteran's death. The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287   (Fed. Cir. 2009).

III.  DIC under 38 U.S.C.A. § 1318

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a deceased Veteran's surviving spouse or children in the same manner as if the Veteran's death is service-connected, even though the Veteran died of non-service-connected causes, if the Veteran's death was not the result of his or her own willful misconduct and at the time of death, the Veteran was receiving, or was "entitled to receive," compensation for service-connected disability that (1) was continuously rated as totally disabling for the 10 years immediately preceding death, (2) was continuously rated as totally disabling for a period of not less than 5 years from the date of his discharge or release from active duty or (3) was continuously rated as totally disabling for a period of not less than one year immediately preceding death, and the Veteran was a former prisoner of war (POW) who died after September 30, 1999.  38 U.S.C.A. § 1318 (West 2002 & Supp. 2012); 38 C.F.R. § 3.22(a).  The total rating may be schedular or may be a total disability rating based on unemployability (TDIU).  38 C.F.R. § 3.22(c).  

The term "entitled to receive" means that, at the time of death, the Veteran had filed a claim for disability compensation during his lifetime, and the Veteran had service-connected disability rated totally disabling by VA for the requisite time period, but was not receiving compensation due to six possible circumstances: (1) VA was paying the compensation to the Veteran's dependents; (2) VA was withholding the compensation under authority of 38 U.S.C. § 5314 to offset an indebtedness of the Veteran; (3) the Veteran had not waived retired or retirement pay in order to receive compensation; (4) VA was withholding payments under the provisions of 10 U.S.C. § 1174(h)(2); (5) VA was withholding payments because the Veteran's whereabouts was unknown, but the Veteran was otherwise entitled to continued payments based on a total service-connected disability rating; or (6) VA was withholding payments under 38 U.S.C. § 5308 but determines that benefits were payable under 38 U.S.C. § 5309.  38 C.F.R. § 3.22(b)(3).  

In addition, the term "entitled to receive" can mean that the Veteran filed a claim for disability compensation during his lifetime and one of the following two circumstances is met: (1) the Veteran would have received total disability compensation at the time of death for a service-connected disability rated totally disabling for the period specified in paragraph (a)(2) of this section but for clear and unmistakable error (CUE) committed by VA in a decision on a claim filed during the Veteran's lifetime concerning the issues of service connection, disability evaluation, or effective date; or (2) additional evidence submitted to VA before or after the Veteran's death, consisting solely of service department records that existed at the time of a prior VA decision but were not previously considered by VA, provides a basis for reopening a claim finally decided during the Veteran's lifetime and for awarding a total service-connected disability rating retroactively in accordance with §§ 3.156(c) and 3.400(q)(2) of this part for the relevant period specified in paragraph (a)(2) of this section.  38 C.F.R. § 3.22(b)(1) and (2).    

The state of the law is such that claims for DIC benefits under 38 U.S.C.A. § 1318 must be adjudicated with specific regard given to decisions made during the Veteran's lifetime and without consideration of hypothetical entitlement for benefits raised for the first time after a Veteran's death.  See Rodriguez v. Peake, 511 F.3d 1147 (2008).   

As discussed above, the Veteran died in March 2005.  Prior to death, the Veteran had been in receipt of a total 100 percent rating from March 17, 2003.  This is a period of approximately two years.  In other words, the Veteran was not continuously rated as totally disabling (100 percent) for the 10 years immediately preceding his death in March 2005.  He also did not have total disability (100 percent) for at least five years from the date of his separation from service in October 1966.  Furthermore, there is no indication or allegation that he was a former POW.  Thus, the Board finds that the Veteran was not in actual receipt of total 100 percent disability compensation due to service-connected disabilities prior to his death in March 2005 for any of the required periods of time.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a).  Therefore, the Board finds that entitlement to 38 U.S.C.A. § 1318 benefits are not met on this basis.      

Although the Board is sympathetic to the appellant's assertions, any potential claim based on "hypothetical entitlement" is now barred as matter of law, no matter when the DIC claim for benefits was filed.  Rodriguez, 511 F.3d at 1156.  Here, the appellant filed her claim for DIC benefits pursuant to 38 U.S.C.A. § 1318 in April 2005.  In any event, as decided in Rodriguez, the January 2000 changes to 38 C.F.R. § 3.22 are retroactively applicable and bar recovery on the hypothetical entitlement theory, irrespective of when the § 1318 DIC claim was filed.  Accordingly, in as much as the appellant has asserted a claim based on "hypothetical entitlement," the Board concludes any theory of hypothetical entitlement is barred in the present case pursuant to the applicable regulation, 38 C.F.R. § 3.22, as well the Federal Circuit's holdings in Rodriguez.

It follows that, because any proffered theory of hypothetical entitlement for § 1318 benefits is barred as a matter of law, the appellant can only establish entitlement to § 1318 benefits if she shows that the Veteran was "entitled to receive" total disability compensation by way of one of the eight possible exceptions listed under 38 C.F.R. § 3.22(b)(1)-(3).  

However, there is no allegation by the appellant or any evidence of record showing that she has met the criteria for any one of the eight exceptions listed under 38 C.F.R. § 3.22(b).  In this regard, there has been no allegation or evidence of CUE in any prior RO or Board decision, nor has the appellant or her representative identified any other basis for granting the § 1318 claim.  38 C.F.R. § 3.22(b)(1).  In fact, neither the appellant nor her representative has ever mentioned CUE.  In addition, the appellant has not submitted additional service department records that would provide a basis for reopening a previous claim and awarding a total service-connected disability retroactively.  38 C.F.R. § 3.22(b)(2).  

Moreover, the appellant also does not meet any of the remaining six exceptions listed under 38 C.F.R. § 3.22(b)(3)(i)-(vi).  Specifically, there is no simply no indication that VA was paying the compensation to the Veteran's dependents; VA was withholding the compensation under authority of 38 U.S.C. § 5314 to offset an indebtedness of the Veteran; the Veteran had not waived retired or retirement pay in order to receive compensation; VA was withholding payments under the provisions of 10 U.S.C. § 1174(h)(2); VA was withholding payments because the Veteran's whereabouts was unknown, but the Veteran was otherwise entitled to continued payments based on a total service-connected disability rating; or VA was withholding payments under 38 U.S.C. § 5308 but determines that benefits were payable under 38 U.S.C. § 5309.  See 38 C.F.R. § 3.22(b)(3).  

In short, there is no legal basis for granting the appellant's claim pursuant to 38 U.S.C.A. § 1318.  Her claim for DIC benefits pursuant to 38 U.S.C.A. § 1318 would essentially be a claim for hypothetical entitlement, which is barred as a matter of law.  Accordingly, the appellant's claim under the provisions of 38 U.S.C.A. § 1318 must be denied for lack of legal merit.  See Cacalda v. Brown, 9 Vet. App. 261 (1996) (where law is dispositive, not evidence, the appeal should be terminated for lack of legal merit or entitlement); accord Luallen v. Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet. App. 426 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 1995). 


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


